Woodward, J.:
■ The plaintiff brings this action to recover one'month’s rent under the provisions of a written lease of the premises known as 79 Downing street, Brooklyn. The trial resulted in á judgment in her favor for the amount claimed, and the defendant appeals to this court, urging, with great show of earnestness and industry, that the court below has improperly disposed of the • case. The essential facts, appear to be less strong in fa.v.or of the defendant than those: involved in Franklin v. Brown (118 N. Y. 110), and we are of opinion that under the doctrine of that case the defendant is liable for the rent. The lease contained no covenant to repair .or to keep in repair, and no express covenant that the house was tit to live. in. It is universally held in this State that the lessee of real property must run- the risk of its condition, unless hé has an éxpress agreement on the part of the lessor covering that subject. The tenant hires at his peril, and a rule similar to that of orneat emryptor applies and throws on the lessee the responsibility of examining as to the existence of defects in the premises' and of providing against their ill-effects. (Franklin v. Brown, supra, 115.) The fact that the defendant made a demand for repairs after signing the lease, and that this demand’ was in a measure complied with, does not operate to make a new or collateral contract, and the defendant having visited the premises before signing the lease, and no fraud on the part of the plaintiff being alleged or proved, the. judgment of the Municipal Court should be affirmed.
The judgment appealed from should be affirmed, with 'costs.
All concurred.
Judgment of the Municipal Court affirmed, with costs.